DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamazaki (U.S. Publication No. 2011/0127523 A1) 
	With respect to claim 2, Yamazaki discloses a semiconductor device comprising: 	a first oxide film [104aa]; 	an oxide semiconductor film [104ab,106] over the first oxide film; 	a source electrode [108a] and a drain electrode [108b], each having a region in contact with a top surface and a side surface of the oxide semiconductor film (See Figure 28A); 	a second oxide film [112] over the source electrode and the drain electrode, the second oxide film having a region in contact with the top surface of the oxide semiconductor film; 	a gate insulating film [112] over the second oxide film (see ¶[0267]; [112] stacked structure); and 	a gate electrode [114] over the gate insulating film, 	wherein the oxide semiconductor film has a first low-resistance region [104ab] between the source electrode and the oxide semiconductor film, and a second low-resistance region [106] between the drain electrode and the oxide semiconductor film (See ¶[0124]).  
	With respect to claim 3, Yamazaki discloses wherein an end portion of the oxide semiconductor film has a larger taper angle than an end portion of the first oxide film (See Figure 28A)
	With respect to claim 4, Yamazaki discloses wherein the source electrode includes a first conductive film and a second conductive film over the first conductive film, wherein the drain electrode includes a third conductive film and a fourth conductive film over the third conductive film, and wherein, between an end portion of the first conductive film and an end portion of the third conductive film, the second conductive film and the fourth conductive film are in contact with the top surface of the oxide semiconductor film (See ¶[0246] and Figure 28A).  
	With respect to claim 5, Yamazaki discloses a semiconductor device comprising: 	a first oxide film [104aa]; 	an oxide semiconductor film [104ab,106] over the first oxide film; 	a source electrode [108a] and a drain electrode [108b], each having a region in contact with a top surface and a side surface of the oxide semiconductor film (see Figure 28A); 	a second oxide film [112] over the source electrode and the drain electrode, the second oxide film having a region in contact with the top surface of the oxide semiconductor film; 	a gate insulating film [112] over the second oxide film (see ¶[0267]; [112] stacked structure); and 	a gate electrode [114] over the gate insulating film, 	wherein the oxide semiconductor film has a first low-resistance region [104ab] between the source electrode and the oxide semiconductor film, and a second low-resistance region [106] between the drain electrode and the oxide semiconductor film (See ¶[0124]), and 	wherein the second oxide film has a third low-resistance region between the source electrode and the second oxide film, and a fourth low-resistance region between the drain electrode and the second oxide film (See ¶[0247-0248], ¶[0277-0278])
	With respect to claim 6, Yamazaki discloses wherein an end portion of the oxide semiconductor film has a larger taper angle than an end portion of the first oxide film (See Figure 28A).
	With respect to claim 7, Yamazaki discloses wherein the source electrode includes a first conductive film and a second conductive film over the first conductive film, wherein the drain electrode includes a third conductive film and a fourth conductive film over the third conductive film, andPage: 4 of 5 wherein, between an end portion of the first conductive film and an end portion of the third conductive film, the second conductive film and the fourth conductive film are in contact with the top surface of the oxide semiconductor film (See ¶[0246] and Figure 28A).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Jeong et al. (U.S. Publication No. 2009/0250693 A1) discloses a TFT with modified channel structure	- Yamazaki (U.S. Publication No. 2011/0240992 A1) discloses a TFT with modified channel structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818